UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                  Chapter 11
 WONDERWORK, INC.,                                Case No. 16-13607 (SMB)
                                    Debtor.

VINCENT A. SAMA, as Litigation Trustee of         Adv. No. 18-01868-SMB
the WW LITIGATION TRUST,

                                   Plaintiff,
vs.

KPMG LLP,

                                Defendants.


                      STIPULATION AND ORDER TO EXTEND TIME

          WHEREAS, on December 21, 2018, Vincent A. Sama, as Litigation Trustee of the WW

Litigation Trust, commenced this adversary proceeding against defendant KPMG LLP.

          WHEREAS, on January 31, 2019, the Court entered an Order extending the time to

February 15, 2019, for KPMG to file a response to the complaint.

          IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that the

time for KPMG to respond to the Complaint is further extended to and including March 15, 2019.



 KAPLAN LANDAU PLLC                               FOLEY HOAG LLP


 By: /s/ Mark Landau                              By: /s/ Lisa C. Wood
 Mark Landau                                      Lisa C. Wood
 Amanda Grannis                                   New York Bar No. 5456900
 Carnegie Hall Tower                              155 Seaport Boulevard
 152 West 57th Street, 8th Floor                  Boston, MA 02210
 New York, NY 10019                               Tel: (617) 832-1117
 Tel: (212) 593-1700                              lwood@foleyhoag.com
 Attorneys for Plaintiff                      and
 Vincent Sama, as Trustee of the
 WW Litigation Trust                          Foley Hoag LLP
                                              1540 Broadway, 23rd Floor
 February 15, 2019                            New York, NY 10036

                                              As of February 18, 2019, the address of
                                              Foley Hoag’s New York’s office will be:

                                              1301 Avenue of the Americas
                                              New York, NY 10019

                                              Attorneys for Defendant, KPMG LLP




IT IS SO ORDERED, this 19th day of February 2019.



                                        /s/ STUART M. BERNSTEIN_______
                                        HONORABLE STUART M. BERNSTEIN
                                        UNITED STATES BANKRUPTCY JUDGE




                                          2
                                    Certificate of Service

        I, Lisa C. Wood, certify that on February 15, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which will send notification to
all counsel of record registered to receive notices of electronic filing.

                                                             /s/ Lisa C. Wood




                                               3
